Exhibit 10.2

EXECUTION COPY

REGISTRATION RIGHTS AGREEMENT

               This Registration Rights Agreement (this “Agreement”) is made and
entered into as of March 27, 2009, by and among Ocwen Financial Corporation, a
Florida corporation (the “Company”), and the several purchasers signatory hereto
(each a “Purchaser” and collectively, the “Purchasers”).

               This Agreement is made pursuant to the Share Purchase Agreement,
dated as of the date hereof between the Company and each Purchaser (the
“Purchase Agreement”).

               NOW, THEREFORE, IN CONSIDERATION of the mutual covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Company and each of
the Purchasers agree as follows:

          1. Definitions. Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement shall have the meanings given
such terms in the Purchase Agreement. As used in this Agreement, the following
terms shall have the following meanings:

               “Advice” shall have the meaning set forth in Section 6(d).

               “Affiliate” means, with respect to any person, any other person
which directly or indirectly controls, is controlled by, or is under common
control with, such person.

                “Agreement” shall have the meaning set forth in the Preamble.

               “Business Day” means a day, other than a Saturday or Sunday, on
which banks in New York City are open for the general transaction of business.

               “Closing” has the meaning set forth in the Purchase Agreement.

               “Closing Date” has the meaning set forth in the Purchase
Agreement.

               “Commission” means the Securities and Exchange Commission.

               “Common Stock” means the common stock of the Company, par value
$0.01 per share, and any securities into which such shares of common stock may
hereinafter be reclassified.

               “Company” shall have the meaning set forth in the Preamble.

               “Effective Date” means the date that the Registration Statement
filed pursuant to Section 2(a) is first declared effective by the Commission.

               “Effectiveness Deadline” means, with respect to the Initial
Registration Statement or the New Registration Statement, the earlier of (i) the
90th calendar day following the Filing Deadline and (ii) the 5th Trading Day
after the date the Company is notified (orally or in writing, whichever is
earlier) by the Commission that such Registration Statement will not be
“reviewed” or will not be subject to further review; provided, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.

--------------------------------------------------------------------------------



               “Effectiveness Period” shall have the meaning set forth in
Section 2(b).

               “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

               “Filing Deadline” means, with respect to the Initial Registration
Statement required to be filed pursuant to Section 2(a), the date that is 270
calendar days after the Closing Date, provided, however, that if the Filing
Deadline falls on a Saturday, Sunday or other day that the Commission is closed
for business, the Filing Deadline shall be extended to the next Business Day on
which the Commission is open for business.

               “Holder” or “Holders” means the holder or holders, as the case
may be, from time to time of Registrable Securities.

               “Indemnified Party” shall have the meaning set forth in Section
5(c).

               “Indemnifying Party” shall have the meaning set forth in Section
5(c).

               “Initial Registration Statement” means the initial Registration
Statement filed pursuant to Section 2(a) of this Agreement.

               “Losses” shall have the meaning set forth in Section 5(a).

               “New Registration Statement” shall have the meaning set forth in
Section 2(a).

                “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

               “Principal Market” means the Trading Market on which the Common
Stock is primarily listed on and quoted for trading, which, as of the Closing
Date, shall be the New York Stock Exchange.

                “Proceeding” means an action, claim, suit, investigation or
proceeding (including, without limitation, an investigation or partial
proceeding, such as a deposition), whether commenced or threatened.

               “Prospectus” means the prospectus included in a Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

               “Purchase Agreement” shall have the meaning set forth in the
Recitals.

               “Purchaser” or “Purchasers” shall have the meaning set forth in
the Preamble.

2

--------------------------------------------------------------------------------



               “Registrable Securities” means all of the Shares and any other
securities of the Company issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
Shares, provided, that the Holder has completed and delivered to the Company a
Selling Stockholder Questionnaire; and provided, further, that Shares shall
cease to be Registrable Securities upon the earliest to occur of the following:
(A) a sale pursuant to a Registration Statement or Rule 144 under the Securities
Act (in which case, only such Shares sold shall cease to be a Registrable
Security); (B) becoming eligible for sale without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 and without volume or manner of sale restrictions by Holders who are
not Affiliates of the Company; (C) such Shares shall have ceased to be
outstanding; or (D) such Shares have been acquired by the Company. In addition,
to the extent any shares of a new or existing company are distributed by the
Company with respect to the Shares (a “Spin-Off”), such shares of the new or
existing company shall be deemed to be Registrable Securities if such shares are
deemed by the Commission to be “restricted securities” under Rule 144
immediately following the consummation of the Spin-Off; provided, that if such
shares are so deemed by the Commission to be “restricted securities”, such
shares shall cease to be Registrable Securities upon the earliest to occur of
the following: (A) a sale pursuant to a Registration Statement or Rule 144 (in
which case, only such shares sold shall cease to be a Registrable Security); (B)
becoming eligible for sale without the requirement for the issuer of such shares
to be in compliance with the current public information required under Rule 144
and without volume or manner of sale restrictions by Holders who are not
Affiliates of such issuer; (C) such shares shall have ceased to be outstanding;
or (D) such shares have been acquired by such issuer.

               “Registration Statements” means any one or more registration
statements of the Company filed under the Securities Act that covers the resale
of any of the Registrable Securities pursuant to the provisions of this
Agreement (including without limitation the Initial Registration Statement, the
New Registration Statement and any Remainder Registration Statements),
amendments and supplements to such Registration Statements, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such Registration
Statements.

               “Remainder Registration Statement” shall have the meaning set
forth in Section 2(a).

               “Rule 144” means Rule 144 promulgated by the Commission pursuant
to the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

               “Rule 415” means Rule 415 promulgated by the Commission pursuant
to the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

               “Rule 424” means Rule 424 promulgated by the Commission pursuant
to the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

               “SEC Guidance” means (i) any publicly-available written or oral
guidance, comments, requirements or requests of the Commission staff and (ii)
the Securities Act.

               “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

               “Selling Stockholder Questionnaire” means a questionnaire in the
form attached as Annex B hereto, or such other form of questionnaire as may
reasonably be adopted by the Company from time to time.

3

--------------------------------------------------------------------------------



               “Shares” means the shares of Common Stock issued or issuable to
the Purchasers pursuant to the Purchase Agreement.

               “Trading Day” means (i) a day on which the Common Stock is listed
or quoted and traded on its Principal Market (other than the OTC Bulletin
Board), or (ii) if the Common Stock is not listed on a Trading Market (other
than the OTC Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

               “Trading Market” means whichever of the New York Stock Exchange,
the NYSE Amex, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.

          2. Registration.

               (a) On or prior to the Filing Deadline, the Company shall prepare
and file with the Commission a Registration Statement covering the resale of all
of the Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Company may reasonably determine (the “Initial Registration
Statement”). The Initial Registration Statement shall be on Form S-3 (except if
the Company is then ineligible to register for resale of the Registrable
Securities on Form S-3, in which case such registration shall be on such other
form available to register for resale of the Registrable Securities as a
secondary offering) subject to the provisions of Section 2(f) and shall contain
(except if otherwise required pursuant to written comments received from the
Commission upon a review of such Registration Statement) the “Plan of
Distribution” section substantially in the form attached hereto as Annex A.
Notwithstanding the registration obligations set forth in this Section 2, in the
event the Commission informs the Company that all of the Registrable Securities
cannot, as a result of the application of Rule 415, be registered for resale as
a secondary offering on a single registration statement, the Company agrees to
promptly (i) inform each of the Holders thereof and use its commercially
reasonable efforts to file amendments to the Initial Registration Statement as
required by the Commission and/or (ii) withdraw the Initial Registration
Statement and file a new registration statement (a “New Registration
Statement”), in either case covering the maximum number of Registrable
Securities permitted to be registered by the Commission, on Form S-3 or such
other form available to register for resale the Registrable Securities as a
secondary offering; provided, however, that prior to filing such amendment or
New Registration Statement, the Company and the Holders shall use good faith
efforts to advocate with the Commission for the registration of all of the
Registrable Securities in accordance with the SEC Guidance, including without
limitation, the Manual of Publicly Available Telephone Interpretations D.29.
Notwithstanding any other provision of this Agreement, if any SEC Guidance sets
forth a limitation of the number of Registrable Securities or other shares of
Common Stock permitted to be registered on a particular Registration Statement
as a secondary offering (and notwithstanding that the Company and the Holders
used good faith efforts to advocate with the Commission for the registration of
all or a greater number of Registrable Securities), the number of Registrable
Securities or other shares of Common Stock to be registered on such Registration
Statement will be reduced as follows: first, the Company shall reduce or
eliminate the shares of Common Stock to be included by any Person other than a
Holder; second, the Company shall reduce or eliminate any shares of Common Stock
to be included by any Affiliate of the Company; and third, the Company shall
reduce the number of Registrable Securities

4

--------------------------------------------------------------------------------



to be included by all other Holders on a pro rata basis based on the total
number of unregistered Shares held by such Holders, subject to a determination
by the Commission that certain Holders must be reduced before other Holders
based on the number of Shares held by such Holders. In the event the Company
amends the Initial Registration Statement or files a New Registration Statement,
as the case may be, under clauses (i) or (ii) above, and all Registrable
Securities are not included in the Initial Registration Statement and/or the New
Registration Statement, the Company will use its commercially reasonable efforts
to file with the Commission, as promptly as allowed by Commission or SEC
Guidance provided to the Company or to registrants of securities in general, one
additional registration statement on Form S-3 or such other form available to
register for resale those Registrable Securities that were not registered for
resale on the Initial Registration Statement, as amended, or the New
Registration Statement (the “Remainder Registration Statement”). Notwithstanding
anything to the contrary herein, under no circumstance shall the Company be
obligated to file more than one Initial Registration Statement, one New
Registration Statement (and only if such New Registration Statement is
required), and one Remainder Registration Statement (and only if such Remainder
Registration Statement is required). No Holder shall be named as an
“underwriter” in any Registration Statement without such Holder’s prior written
consent.

               (b) The Company shall use its commercially reasonable efforts to
cause each Registration Statement to be declared effective by the Commission as
soon as reasonably practicable and, with respect to the Initial Registration
Statement or the New Registration Statement, as applicable, no later than the
Effectiveness Deadline, and shall use its commercially reasonable efforts to
keep each Registration Statement continuously effective under the Securities Act
until the earlier of (i) such time as all of the Registrable Securities covered
by such Registration Statement have been publicly sold by the Holders or (ii)
the date that all Registrable Securities covered by such Registration Statement
may be sold by non-affiliates without volume or manner of sale restrictions
under Rule 144, without the requirement for the Company to be in compliance with
the current public information requirements under Rule 144 (the “Effectiveness
Period”). The Company shall request effectiveness of a Registration Statement as
of 5:00 p.m. New York City time on a Trading Day. The Company shall as promptly
as reasonably practicable notify the Holders via facsimile or electronic mail of
a “.pdf” format data file of the effectiveness of a Registration Statement. The
Company shall, by 9:30 a.m. New York City time on the first Trading Day after
the Effective Date, file a final Prospectus with the Commission, as required by
Rule 424(b).

               (c) [Intentionally Omitted.]

               (d) Each Holder agrees to furnish to the Company a completed
Selling Stockholder Questionnaire not more than five (5) Trading Days following
the date of this Agreement.At least five (5) Trading Days prior to the first
anticipated filing date of a Registration Statement for any registration under
this Agreement, the Company will notify each Holder of the information the
Company requires from that Holder other than the information contained in the
Selling Stockholder Questionnaire, if any, which shall be completed and
delivered to the Company promptly upon request and, in any event, within five
(5) Trading Days prior to the applicable anticipated filing date. Each Holder
further agrees that it shall not be entitled to be named as a selling
securityholder in the Registration Statement or use the Prospectus for offers
and resales of Registrable Securities at any time, unless such Holder has
returned to the Company a completed and signed Selling Stockholder Questionnaire
and a response to any requests for further information as described in the
previous sentence.If a Holder of Registrable Securities returns a Selling
Stockholder Questionnaire or a request for further information, in either case,
after its respective deadline, the Company shall be permitted to exclude such
Holder from being a selling security holder in the Registration Statement or any
pre-effective or post-effective amendment thereto. Each Holder acknowledges and
agrees that the information in the Selling Stockholder Questionnaire or request
for further information as described in this Section 2(d) will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.

5

--------------------------------------------------------------------------------



               (e) Notwithstanding anything to the contrary herein, (x) the
Company shall be entitled to postpone the filing or effectiveness of, or suspend
the use of, a Registration Statement if in the Company’s good faith belief such
registration, offering or use would reasonably be expected to materially affect
in an adverse manner or materially interfere with any bona fide material
financing of the Company or any material transaction under consideration by the
Company or would require the disclosure of information that has not been, and is
not otherwise required to be, disclosed to the public and the premature
disclosure of which would materially affect the Company in an adverse manner and
(y) at any time after the Registration Statement has been declared effective by
the Commission, the Company may delay the disclosure of material non-public
information concerning the Company if the disclosure of such information at the
time is not, in the good faith judgment of the Company, in the best interests of
the Company (a postponement or suspension as described in clause (x) and/or a
delay described in clause (y), a “Grace Period”); provided, however, the Company
shall promptly (i) notify the Holders in writing of the existence of the event
or material non-public information giving rise to a Grace Period (provided that
the Company shall not disclose the content of such material non-public
information to the Holders) or the need to file a post-effective amendment, as
applicable, and the date on which such Grace Period will begin, (ii) use
reasonable best efforts to terminate a Grace Period as promptly as practicable
and (iii) notify the Holders in writing of the date on which the Grace Period
ends; provided, further, that no single Grace Period shall exceed thirty (30)
consecutive days, and during any three hundred sixty-five (365) day period, the
aggregate of all Grace Periods shall not exceed an aggregate of ninety (90) days
(each Grace Period complying with this provision being an “Allowable Grace
Period”). For purposes of determining the length of a Grace Period, the Grace
Period shall be deemed to begin on and include the date the Holders receive the
notice referred to in clause (i) above and shall end on and include the later of
the date the Holders receive the notice referred to in clause (iii) above and
the date referred to in such notice; provided, however, that no Grace Period
shall be longer than an Allowable Grace Period. Notwithstanding anything to the
contrary, the Company shall cause the Transfer Agent to deliver unlegended
Common Stock to a transferee of a Holder in accordance with the terms of the
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which a Holder has entered into a contract for sale prior to the
Holder’s receipt of the notice of a Grace Period and for which the Holder has
not yet settled.

               (f) In the event that Form S-3 is not available for the
registration of the resale of Registrable Securities hereunder, the Company
shall (i) register the resale of the Registrable Securities on another
appropriate form and (ii) undertake to register the Registrable Securities on
Form S-3 promptly after such form is available, provided that the Company shall
maintain the effectiveness of the Registration Statement then in effect until
such time as a Registration Statement on Form S-3 covering the Registrable
Securities has been declared effective by the Commission.

          3. Registration Procedures

               In connection with the Company’s registration obligations
hereunder:

               (a) the Company shall not less than three (3) Trading Days prior
to the filing of a Registration Statement and not less than one (1) Trading Day
prior to the filing of any related Prospectus or any amendment or supplement
thereto (except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q
and Current Reports on Form 8-K and any similar or successor reports), the
Company shall, furnish to the Holder copies of such Registration Statement,
Prospectus or amendment or supplement thereto, as proposed to be filed, which
documents will be subject to the review of such Holder (it being acknowledged
and agreed that if a Holder does not object to or comment on the aforementioned
documents within such three (3) Trading Day or one (1) Trading Day period, as
the case may be, then the Holder shall be deemed to have consented to and
approved the use of such documents). The Company shall not file any Registration
Statement or amendment or supplement thereto in a form to which a Holder
reasonably objects in good faith, provided that, the Company is notified of such
objection in writing within the three (3) Trading Day or one (1) Trading Day
period described above, as applicable.

6

--------------------------------------------------------------------------------



               (b) (i) the Company shall prepare and file with the Commission
such amendments (including post-effective amendments) and supplements, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period (except during an
Allowable Grace Period); (ii) the Company shall cause the related Prospectus to
be amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424 (except during an Allowable Grace Period); (iii) the
Company shall respond as promptly as reasonably practicable to any comments
received from the Commission with respect to each Registration Statement or any
amendment thereto and, as promptly as reasonably possible, provide the Holders
true and complete copies of all correspondence from and to the Commission
relating to such Registration Statement that pertains to the Holders as “Selling
Stockholders” but not any comments that would result in the disclosure to the
Holders of material and non-public information concerning the Company; and (iv)
the Company shall use its commercially reasonable efforts to comply with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by a Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of (subject to the terms of this Agreement) in accordance with the intended
methods of disposition by the Holders thereof as set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented; provided,
however, that each Purchaser shall be responsible for the delivery of the
Prospectus to the Persons to whom such Purchaser sells any of the Shares
(including in accordance with Rule 172 under the Securities Act), and each
Purchaser agrees to dispose of Registrable Securities in compliance with the
plan of distribution described in the Registration Statement and otherwise in
compliance with applicable federal and state securities laws. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any
analogous report under the Exchange Act, the Company shall have incorporated
such report by reference into such Registration Statement, if applicable, or
shall file such amendments or supplements with the Commission on the same day on
which the Exchange Act report which created the requirement for the Company to
amend or supplement such Registration Statement was filed.

               (c) the Company shall notify the Holders (which notice shall,
pursuant to clauses (iii) through (v) hereof, be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
as promptly as reasonably practicable (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a “review” of such Registration Statement and whenever the Commission comments
in writing on any Registration Statement (in which case the Company shall
provide to each of the Holders true and complete copies of all comments that
pertain to the Holders as a “Selling Stockholder” or to the “Plan of
Distribution” and all written responses thereto, but not information that the
Company believes would constitute material and non-public information); and (C)
with respect to each Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the Commission or any
other Federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information that pertains
to the Holders as “Selling Stockholders” or the “Plan of Distribution”; (iii) of
the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable

7

--------------------------------------------------------------------------------



Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; and (v) of the occurrence (but not the nature of or
details concerning) of any event or passage of time that makes the financial
statements included in a Registration Statement ineligible for inclusion therein
or any statement made in such Registration Statement or Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires any revisions to such Registration
Statement, Prospectus or other documents so that, in the case of such
Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, form of prospectus or supplement thereto, in
light of the circumstances under which they were made), not misleading
(provided, however, that no notice by the Company shall be required pursuant to
this clause (v) in the event that the Company either promptly files a Prospectus
supplement to update the Prospectus or a Form 8-K or other appropriate Exchange
Act report that is incorporated by reference into the Registration Statement,
which, in either case, contains the requisite information that results in such
Registration Statement no longer containing any untrue statement of material
fact or omitting to state a material fact necessary to make the statements
therein not misleading).

               (d) the Company shall use commercially reasonable efforts to
avoid the issuance of, or, if issued, obtain the withdrawal of (i) any order
suspending the effectiveness of a Registration Statement, or (ii) any suspension
of the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as practicable.

               (e) the Company shall, if requested by a Holder, furnish to such
Holder, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission; provided, that
the Company shall have no obligation to provide any document pursuant to this
clause that is available on the Commission’s EDGAR system.

               (f) the Company shall, prior to any resale of Registrable
Securities by a Holder, use its commercially reasonable efforts to register or
qualify or cooperate with the selling Holders in connection with the
registration or qualification (or exemption from the registration or
qualification) of such Registrable Securities for the resale by the Holder under
the securities or Blue Sky laws of such jurisdictions within the United States
only as and to the extent necessary, to keep each registration or qualification
(or exemption therefrom) effective during the Effectiveness Period and to do any
and all other acts or things reasonably necessary to enable the disposition in
such jurisdictions of the Registrable Securities covered by each Registration
Statement; provided, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified, subject
the Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.

               (g) the Company shall, cooperate with the Holders to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement and under law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may reasonably request. Certificates for Shares free from
all restrictive legends may be transmitted by the transfer agent to a Holder by
crediting the account of such Holder’s prime broker with DTC as directed by such
Holder.

8

--------------------------------------------------------------------------------



               (h) the Company shall following the occurrence of any event
contemplated by Section 3(c)(ii)-(v), as promptly as reasonably practicable
(taking into account the Company’s good faith assessment of any adverse
consequences to the Company and its stockholders of the premature disclosure of
such event), prepare and file a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading.

               (i) the Company may require each selling Holder to furnish to the
Company a certified statement as to (i) the number of shares of Common Stock
beneficially owned by such Holder and any Affiliate thereof, (ii) any Financial
Industry Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons
who have the power to vote or dispose of the Common Stock and (iv) any other
information as may be requested by the Commission, FINRA or any state securities
commission.

               (j) the Company shall cooperate with any registered broker
through which a Holder proposes to resell its Registrable Securities in
effecting a filing with FINRA pursuant to NASD Rule 2710 as requested by any
such Holder and the Company shall pay the filing fee required for the first such
filing within two (2) Business Days of the request therefore.

               (k) during the Effectiveness Period, the Company shall use its
commercially reasonable efforts to maintain eligibility for use of Form S-3 (or
any successor form thereto) for the registration of the resale of Registrable
Securities.

               (l) as and to the extent necessary, the Company shall (i)
promptly incorporate in a Prospectus supplement or post-effective amendment to
the Registration Statement such information as the Company reasonably agrees
should be included therein and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as reasonably practicable
after the Company has received notification of the matters to be incorporated in
such Prospectus supplement or post-effective amendment.

               (m) if the offering pursuant to a Registration Statement is to be
underwritten, then the underwriters (including the managing underwriter)
selected must be reasonably acceptable to the Company.

               (n) the Company and the Holders shall otherwise use commercially
reasonable efforts to comply with all applicable rules and regulations of the
Commission under the Securities Act and the Exchange Act, including Rule 172,
notify the Holders promptly if the Company no longer satisfies the conditions of
Rule 172 and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder; and make
available to its security holders, as soon as reasonably practicable, but not
later than the Availability Date (as defined below), an earnings statement
covering a period of at least twelve (12) months, beginning after the effective
date of each Registration Statement, which earning statement shall satisfy the
provisions of Section 11(a) of the Securities Act, including Rule 158
promulgated thereunder (for the purpose of this Section 3, “Availability Date”
means the 45th day following the end of the fourth fiscal quarter that includes
the effective date of such Registration Statement, except that, if such fourth
fiscal quarter is the last quarter of the Company’s fiscal year, “Availability
Date” means the 90th day after the end of such fourth fiscal quarter).

9

--------------------------------------------------------------------------------



          4. Registration Expenses. All fees and expenses incident to the
Company’s performance of or compliance with its obligations under this Agreement
(excluding (i) any underwriting discounts, fees or selling commissions or broker
or similar commissions or fees of any Holder and (ii) all legal fees and
expenses of legal counsel for any Holder) shall be borne by the Company whether
or not any Registrable Securities are sold pursuant to a Registration Statement.
The fees and expenses referred to in the foregoing sentence shall include,
without limitation, (i) all registration and filing fees (including, without
limitation, fees and expenses (A) with respect to filings required to be made
with any Trading Market on which the Common Stock is then listed for trading,
(B) with respect to compliance with applicable state securities or Blue Sky laws
(including, without limitation, fees and disbursements of counsel for the
Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders) and (C) if not previously paid by the Company in connection with an
Issuer Filing, with respect to any filing that may be required to be made by any
broker through which a Holder intends to make sales of Registrable Securities
with FINRA pursuant to the NASD Rule 2710, so long as the broker is receiving no
more than a customary brokerage commission in connection with such sale, (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the Holders of a majority of
the Registrable Securities included in the Registration Statement), (iii)
messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.

          5. Indemnification.

               (a) Indemnification by the Company. The Company shall,
notwithstanding any termination of this Agreement, indemnify, defend and hold
harmless each Holder, the officers, directors, agents, partners, members,
managers, stockholders, Affiliates and employees of each of them, each Person
who controls any such Holder (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, partners,
members, managers, stockholders, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and investigation and reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, that arise
out of or are based upon any untrue or alleged untrue statement of a material
fact contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (A) such
untrue statements, alleged untrue statements, omissions or alleged omissions are
based upon information regarding such Holder furnished in writing to the Company
by such Holder expressly for use therein, or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was provided by such Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that each Holder has
approved Annex A hereto for this purpose), or (B) in the case of an occurrence
of an event of the type specified in Section 3(c)(ii)-(v), related to the use by
a Holder of an outdated or defective Prospectus after the Company has notified
such Holder in writing that the Prospectus is outdated or defective and prior to
the receipt by such Holder of the Advice contemplated and defined in Section
6(d) below, but only if and to the extent that following the receipt of the
Advice the misstatement or omission giving rise to such Loss would have been
corrected. The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding arising from or in connection with the
transactions contemplated by this Agreement of which the Company is aware. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnified Party (as defined in Section 5(c)) and
shall survive the transfer of the Registrable Securities by the Holders.

10

--------------------------------------------------------------------------------



               (b) Indemnification by Holders. Each Holder shall, severally and
not jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading (i) to the extent, but only to the extent,
that such untrue statements or omissions are based upon information regarding
such Holder furnished in writing to the Company by such Holder expressly for use
therein or (ii) to the extent, but only to the extent, that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was provided by such Holder expressly for use in a
Registration Statement (it being understood that the Holder has approved Annex A
hereto for this purpose), such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (iii) in the case of an occurrence of an
event of the type specified in Section 3(c)(ii)-(v), to the extent, but only to
the extent, related to the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 6(d), but only if and to the extent that
following the receipt of the Advice the misstatement or omission giving rise to
such Loss would have been corrected. In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

               (c) Conduct of Indemnification Proceedings. If any Proceeding
shall be brought or asserted against any Person entitled to indemnity hereunder
(an “Indemnified Party”), such Indemnified Party shall promptly notify the
Person from whom indemnity is sought (the “Indemnifying Party”) in writing, and
the Indemnifying Party shall have the right to assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all reasonable fees and expenses incurred in connection
with defense thereof; provided, that the failure of any Indemnified Party to
give such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that
such failure shall have materially and adversely prejudiced the Indemnifying
Party.

               An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless: (1) the Indemnifying Party has agreed in
writing to pay such fees and expenses; (2) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or (3)
the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that in the reasonable
judgment of such counsel a conflict of interest exists if the same counsel were
to represent such Indemnified Party and the Indemnifying Party; provided, that
the Indemnifying Party shall not be liable for the reasonable and documented
fees and expenses of more than one separate firm of attorneys at any time for
all Indemnified Parties. The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld, delayed or conditioned. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.

11

--------------------------------------------------------------------------------



               Subject to the terms of this Agreement, all reasonable and
documented fees and expenses of the Indemnified Party (including reasonable and
documented fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section 5(c)) shall be paid to the Indemnified Party, as
incurred, with reasonable promptness after receipt of written notice thereof to
the Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder). The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 5, except to
the extent that the Indemnifying Party is materially and adversely prejudiced in
its ability to defend such action.

               (d) Contribution. If a claim for indemnification under Section
5(a) or 5(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.

               The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

               The indemnity and contribution agreements contained in this
Section 5 are in addition to any liability that the Indemnifying Parties may
have to the Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

12

--------------------------------------------------------------------------------



          6. Miscellaneous.

               (a) Remedies. In the event of a breach by the Company or by a
Holder of any of their obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. The
Company and each Holder agree that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall waive the
defense that a remedy at law would be adequate.

               (b) No Piggyback on Registrations; Prohibit on Filing Other
Registration Statements. Except and to the extent required pursuant to
agreements or arrangements identified in Schedule 3.1(y) to the Purchase
Agreement, neither the Company nor any of its security holders (other than the
Holders in such capacity pursuant hereto) may include securities of the Company
in a Registration Statement filed pursuant to this Agreement other than the
Registrable Securities and the Company shall not prior to the Effective Date
enter into any agreement providing any such right to any of its security
holders. The Company shall not, from the Filing Date until the date that is 60
days after the Effective Date of the Initial Registration Statement, prepare and
file with the Commission a registration statement relating to an offering for
its own account under the Securities Act of any of its equity securities, other
than (i) a registration statement on Form S-8, (ii) in connection with an
acquisition or an exchange offer, on Form S-4 or (iii) a registration statement
to register for resale securities issued by the Company pursuant to acquisitions
or strategic transactions approved by a majority of the directors of the
Company. For the avoidance of doubt, the Company shall not be prohibited from
preparing and filing with the Commission a registration statement relating to an
offering of Common Stock by existing stockholders of the Company under the
Securities Act pursuant to the terms of registration rights held by such
stockholder or from filing amendments to registration statements filed prior to
the date of this Agreement. If, prior to the filing of the Initial Registration
Statement, the Company shall determine to prepare and file with the Commission a
registration statement relating to an offering of Common Stock for the account
of third party holders of Common Stock under the Securities Act on Form S-1 or
Form S-3 (but, for the avoidance of doubt, excluding any registration statement
filed in respect of a Spin-Off), then the Company shall deliver to each Holder a
written notice of such determination and, if within fifteen (15) days after the
date of the delivery of such notice, any such Holder shall so request in
writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such Holder requests to be registered to the
extent permitted by the Commission.

               (c) Compliance. Each Holder covenants and agrees that it will
comply with the prospectus delivery requirements of the Securities Act as
applicable to it (unless an exemption therefrom is available) in connection with
sales of Registrable Securities pursuant to the Registration Statement and shall
sell the Registrable Securities only in accordance with a method of distribution
described in the Registration Statement

               (d) Discontinued Disposition. By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of a Grace Period or any event of the kind described in
Section 3(c)(ii)-(v), such Holder will forthwith discontinue disposition of such
Registrable Securities under a Registration Statement until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
(as it may have been supplemented or amended) may be resumed. The Company may
provide appropriate stop orders to enforce the provisions of this paragraph.

13

--------------------------------------------------------------------------------



               (e) No Inconsistent Agreements. Neither the Company nor any of
its Subsidiaries has entered, as of the date hereof, nor shall the Company or
any of its Subsidiaries, on or after the date hereof and prior to the time there
are no longer any Registrable Securities, enter into any agreement granting to
any Person any registration rights in the nature or substantially in the nature
of those set forth in Article II hereof that would have priority over, or be
pari passu with, the Registrable Securities with respect to the inclusion of
such securities in any registration, without the prior written consent of a
majority of the then outstanding Registrable Securities.

               (f) Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, or waived unless the same shall be in writing and signed by the
Company and Holders holding at least a majority of the then outstanding
Registrable Securities, provided that any party may give a waiver as to itself.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders and that does not directly or indirectly affect the rights of other
Holders may be given by Holders of all of the Registrable Securities to which
such waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence. Notwithstanding the
foregoing, if any such amendment, modification or waiver would adversely affect
in any material respect any Holder or group of Holders who have comparable
rights under this Agreement disproportionately to the other Holders having such
comparable rights, such amendment, modification, or waiver shall also require
the written consent of the Holder(s) so adversely affected.

               (g) Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be delivered as
set forth in the Purchase Agreement.

               (h) Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties and shall inure to the benefit of each Holder. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. The Company may not assign its
rights (except by merger, consolidation or other business combination
transaction or in connection with another entity acquiring all or substantially
all of the Company’s equity or assets) or obligations hereunder without the
prior written consent of all the Holders of the then outstanding Registrable
Securities. Each Holder may assign its respective rights hereunder in the manner
and to the Persons as permitted under Section 4.1 of the Purchase Agreement;
provided, that any such assignment shall only be effective upon receipt by the
Company of (x) written notice from the transferring Holder stating the name and
address of any transferee and identifying the number of shares of Registrable
Securities with respect to which the rights under this Agreement are being
transferred and (y) a Joinder Agreement is executed and delivered to the Company
by such transferee and pursuant to which such transferee agrees to be bound by
the terms of this Agreement and Section 4.1 and Section 4.10 of the Purchase
Agreement.

               (i) Execution and Counterparts. This Agreement may be executed in
two or more counterparts, each of which when so executed shall be deemed to be
an original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature were the original thereof.

14

--------------------------------------------------------------------------------



               (j) Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Purchase Agreement.

               (k) Cumulative Remedies. The remedies provided herein are
cumulative and not exclusive of any other remedies provided by law.

               (l) Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their good faith reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

               (m) Headings. The headings in this Agreement are for convenience
only and shall not limit or otherwise affect the meaning hereof.

               (n) Termination. Except for Section 5, which shall survive, the
remaining provisions of this Agreement shall terminate upon the earlier of (x)
the expiration of the Effectiveness Period and (y) such time as there are no
longer any Registrable Securities.

               (o) Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. The decision of each Purchaser to purchase the Shares
pursuant to the Transaction Documents has been made independently of any other
Purchaser. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any Proceeding for such purpose.

15

--------------------------------------------------------------------------------



               IN WITNESS WHEREOF, the parties have executed this Registration
Rights Agreement as of the date first written above.

 

 

 

 

 

OCWEN FINANCIAL CORPORATION

 

 

 

 

 

By:

/s/ David J. Gunter

 

 

 

   

 

 

Name: David J. Gunter

 

 

 

Title: Executive Vice President and

 

 

 

Chief Financial Officer

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGES OF HOLDERS TO FOLLOW]

--------------------------------------------------------------------------------



               IN WITNESS WHEREOF, the parties have executed this Registration
Rights Agreement as of the date first written above.

 

 

 

 

 

NAME OF INVESTING ENTITY

 

 

 

 

 

Bay Pond Partners, L.P.

 

 

By: Wellington Management Company, LLP

 

 

as Investment Adviser

 

 

 

 

 

AUTHORIZED SIGNATORY

 

 

 

 

 

 

By:

/s/ Steven M. Hoffman

 

 

 

 

 

 

 

Name: Steven M. Hoffman

 

 

 

Title: Vice President and Counsel

 

 

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

 

 

c/o: Wellington Management Company, LLP

 

 

 

 

 

Street: 75 State Street

 

 

 

 

 

City/State/Zip: Boston, MA 02109

 

 

 

 

 

Attention: Legal/Compliance

 

 

 

 

 

Tel:

617.790.7535

 

 

 

 

 

 

Fax:

617.289.5699

 

 

 

 

 

 

Email:

seclaw@wellington.com

 


--------------------------------------------------------------------------------



               IN WITNESS WHEREOF, the parties have executed this Registration
Rights Agreement as of the date first written above.

 

 

 

 

 

NAME OF INVESTING ENTITY

 

 

 

 

 

Bay Pond Investors (Bermuda) L.P.

 

 

By: Wellington Management Company, LLP

 

 

as Investment Adviser

 

 

 

 

 

AUTHORIZED SIGNATORY

 

 

 

 

 

 

By:

/s/ Steven M. Hoffman

 

 

 

 

 

 

 

Name: Steven M. Hoffman

 

 

 

Title: Vice President and Counsel

 

 

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

 

 

c/o: Wellington Management Company, LLP

 

 

 

 

 

Street: 75 State Street

 

 

 

 

 

City/State/Zip: Boston, MA 02109

 

 

 

 

 

Attention: Legal/Compliance

 

 

 

 

 

Tel:

617.790.7535

 

 

 

 

 

 

Fax:

617.289.5699

 

 

 

 

 

 

Email:

seclaw@wellington.com

 


--------------------------------------------------------------------------------



               IN WITNESS WHEREOF, the parties have executed this Registration
Rights Agreement as of the date first written above.

 

 

 

 

 

NAME OF INVESTING ENTITY

 

 

 

 

 

Ithan Creek Master Investors (Cayman) L.P.

 

By: Wellington Management Company, LLP

 

as Investment Adviser

 

 

 

AUTHORIZED SIGNATORY

 

 

 

 

 

By:

/s/ Steven M. Hoffman

 

 

 

 

 

 

Name: Steven M. Hoffman

 

 

Title: Vice President and Counsel

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o: Wellington Management Company, LLP

 

 

 

Street: 75 State Street

 

 

 

City/State/Zip: Boston, MA 02109

 

 

 

Attention: Legal/Compliance

 

 

 

Tel:

617.790.7535

 

 

 

 

 

 

Fax:

617.289.5699

 

 

 

 

 

 

Email:

seclaw@wellington.com

 


--------------------------------------------------------------------------------



               IN WITNESS WHEREOF, the parties have executed this Registration
Rights Agreement as of the date first written above.

 

 

 

 

 

NAME OF INVESTING ENTITY

 

 

 

Wolf Creek Partners, L.P.

 

By: Wellington Management Company, LLP

 

as Investment Adviser

 

 

 

AUTHORIZED SIGNATORY

 

 

 

 

 

By:

/s/ Steven M. Hoffman

 

 

 

 

 

 

 

Name: Steven M. Hoffman

 

 

 

Title: Vice President and Counsel

 

 

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o: Wellington Management Company, LLP

 

 

 

Street: 75 State Street

 

 

 

City/State/Zip: Boston, MA 02109

 

 

 

Attention: Legal/Compliance

 

 

 

Tel:

617.790.7535

 

 

 

 

 

 

Fax:

617.289.5699

 

 

 

 

 

 

Email:

seclaw@wellington.com

 


--------------------------------------------------------------------------------



               IN WITNESS WHEREOF, the parties have executed this Registration
Rights Agreement as of the date first written above.

 

 

 

 

 

NAME OF INVESTING ENTITY

 

 

 

Wolf Creek Investors (Bermuda) L.P.

 

By: Wellington Management Company, LLP

 

as Investment Adviser

 

 

 

AUTHORIZED SIGNATORY

 

 

 

 

 

By:

/s/ Steven M. Hoffman

 

 

 

 

 

 

 

Name: Steven M. Hoffman

 

 

 

Title: Vice President and Counsel

 

 

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o: Wellington Management Company, LLP

 

 

 

 

 

Street: 75 State Street

 

 

 

City/State/Zip: Boston, MA 02109

 

 

 

Attention: Legal/Compliance

 

 

 

Tel:

617.790.7535

 

 

 

 

 

 

Fax:

617.289.5699

 

 

 

 

 

 

Email:

seclaw@wellington.com

 


--------------------------------------------------------------------------------



               IN WITNESS WHEREOF, the parties have executed this Registration
Rights Agreement as of the date first written above.

 

 

 

 

 

NAME OF INVESTING ENTITY

 

 

 

First Opportunity Fund, Inc.

 

By: Wellington Management Company, LLP

 

as Investment Adviser

 

 

 

AUTHORIZED SIGNATORY

 

 

 

 

 

By:

/s/ Steven M. Hoffman

 

 

 

 

 

 

 

Name: Steven M. Hoffman

 

 

 

Title: Vice President and Counsel

 

 

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

 

c/o: Wellington Management Company, LLP

 

 

 

Street: 75 State Street

 

 

 

City/State/Zip: Boston, MA 02109

 

 

 

Attention: Legal/Compliance

 

 

 

Tel:

617.790.7535

 

 

 

 

 

 

Fax:

617.289.5699

 

 

 

 

 

 

Email:

seclaw@wellington.com


--------------------------------------------------------------------------------